Order, Supreme Court, New York County (Donna M. Mills, J.), entered June 8, 2012, which, insofar as appealed from, granted defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
The record demonstrates that dismissal of the complaint was appropriate in this action where plaintiff was injured when, while playing basketball on an outdoor court, he tripped and fell *531over a large and highly visible crack on the court. Plaintiff was an experienced player and was aware that the subject court, where he had played on numerous occasions, had cracks. Under these circumstances, the motion court properly applied the assumption of risk doctrine because plaintiff was involved in an athletic activity at a designated venue and was aware of the perfectly obvious risk of playing on the cracked court (see e.g. Judge v City of New York, 101 AD3d 560 [1st Dept 2012]; LaSalvia v City of New York, 305 AD2d 267 [1st Dept 2003]). Concur — Andrias, J.P., Friedman, Moskowitz, DeGrasse and Feinman, JJ.